DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/30/2021, concerning Application No. 16/482,039 filed on 07/30/2019. The specification and claim amendments filed on 06/30/2021 are acknowledged. Presently, Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In Para. [0048], line 8 of the original specification, “the transducer region 304” should be changed to “the transducer region 204”. Appropriate correction is required.
The use of the terms “EagleEye®” in line 2 of Para. [0035], “KAPTON™” in line 4 of Para. [0041], “Upilex®” in line 6 of Para. [0041], “TEFLON®” in line 7 of Para. [0041], “DELRIN” in line 18 of Para. [0044], and “PEEK” in line 18 of Para. [0044], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities: 
In the currently amended Claim 12, lines 11-12, the limitation “the plurlaity of electrical wires” should be changed to “the plurality of electrical wires”; and
In the currently amended Claim 20, line 15, the limitation “separate from the first flexible substrate” should be changed to “separate from the flexible substrate” (i.e., omit “first” from the limitation).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-4, 6-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl) in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice).

Regarding Claim 1, Corl discloses (Figs. 1 and 6-7) an intraluminal imaging device (IVUS catheter 102) (see, e.g., Abstract, Para. [0052-0057], and Para. [0081-0088]), comprising: 
a flexible elongate member (see, e.g., Abstract, lines 6-7, “an intravascular ultrasound (IVUS) device includes: a flexible elongate member”; also see, e.g., Fig. 1, Para. [0009-0011], and Claim 1) configured to be inserted into a first lumen (vessel 120) within a body of a patient (see, e.g., Fig. 1 and Para. [0056], lines 16-19, “…direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged”), the flexible elongate member comprising a longitudinal axis (also see, e.g., Fig. 1, where the IVUS catheter 102 is shown to have a longitudinally-shaped elongate member as the body of the catheter 120); and
an imaging assembly (scanner assembly 110) coupled to the flexible elongate member (see, e.g., Abstract, lines 6-9, “an intravascular ultrasound (IVUS) device includes… an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member”; also see, e.g., Fig. 1, Para. [0053 and 0056], and Claim 1), the imaging assembly (110) comprising: 
a plurality of ultrasound transducer elements (ultrasound transducers 210 of the transducer array 602) (see, e.g., Abstract, lines 7-10, “an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member, the ultrasound scanner assembly including an ultrasound transducer array”; also see, e.g., Fig. 6, Para. [0081-0082], and Claim 1); 
a plurality of controllers (transducer control circuits 604) (see, e.g., Fig. 6 and Para. [0081], lines 4-6, “The assembly 110 includes… transducer control circuits 604 (including controllers 604a and 604b)”; also see, e.g., Claim 17) configured to control the plurality of ultrasound transducer elements (210) (see, e.g., Para. [0082], lines 11-14, “the master controller 604a drives the same number of transducers 210 as the slave controllers 604b or drives a reduced set of transducers 210 as compared to the slave controllers 604b”) to obtain imaging data associated with the first lumen (120) (see, e.g., Para. [0003], lines 8-10, “The transducers emit and receive ultrasonic energy in order to create an image of the vessel of interest” and Para. [0083], lines 3-5, “The master controller 604a also receives echo data [from the transducers 210] from slave controllers 604b and retransmits it on the cable 112”); 
a first flexible substrate (flex circuit 606) positioned around the longitudinal axis of the flexible elongate member (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the flex circuit 606 is shown to be within the scanner assembly 110), wherein the plurality of ultrasound transducer elements (210) are disposed on the first flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606” and Para. [0084], lines 1-4, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210. The flex circuit 606 may contain a film layer of a flexible polyimide material”; also see, e.g., Fig. 7 and 9 with Para. [0088], lines 1-4, “the transducer region 700 of the scanner contains the transducers 210, which, as previously disclosed, are attached to the flex circuit 606, and in particular, to the traces of the flex circuit 606”) such that the plurality of ultrasound transducer elements (210) are positioned around the longitudinal axis (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the ultrasound transducers 210 disposed on the flex circuit 606 are shown to be within the scanner assembly 110); and 
a plurality of electrical wires (conductive traces 610 of the flex circuit 606) positioned on the first flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606” and Para. [0085], lines 1-2, “the flex circuit 606 further includes conductive traces 610 formed on the film layer”), extending between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Fig. 6, where the conductive traces 610 are shown to be positioned between each of the transducer control circuits 604a and 604b, and between each transducer 210 to the corresponding transducer control circuit 604b; also see, e.g., Para. [0084], lines 1-3, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210”), and configured to facilitate communication between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Para. [0085], lines 3-4, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”).
	Corl does not disclose wherein the plurality of electrical wires are separate from the first flexible substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3A) an intraluminal imaging device (IVUS catheter 102), comprising an imaging assembly (transducer assembly 122 within imaging core 112) (see, e.g., Fig. 1 and Para. [0038-0041]), the imaging assembly (122) comprising: 
a plurality of ultrasound transducer elements (ultrasonic transducer 210) (see, e.g., Fig. 2 and Para. [0045-0046]);
a first substrate (micro-substrate 200) (see, e.g., Fig. 2 and Para. [0045-0046]), wherein the plurality of ultrasound transducer elements (210) are disposed on the first substrate (200) (see, e.g., Figs. 2-3A and Para. [0046], lines 1-2, “An ultrasonic transducer 210 is formed on the micro-substrate 200”); and
a plurality of electrical wires (wire bonds 225) separate from the first substrate (200) (see, e.g., Fig. 2, where the wire bonds 225 are shown to be separate components from the micro-substrate 200 and only connected to the micro-substrate 200 through bonding pads 230), extending between the plurality of the ultrasound transducer elements (210) and a different component (Application-Specific Integrated Circuit (ASIC) 220) (see, e.g., Figs. 2-3A and Para. [0048], lines 1-7, “the substrate 200 including the transducer 210 is electrically and mechanically coupled to the substrate 201 including the ASIC 220 through wire-bonding. In more detail, the opposite distal ends of wire bonds (or bond wires) 225 are attached to bonding pads 230 on the substrate 200 and bonding pads 231 on the substrate 201, respectively”), and configured to facilitate communication between the plurality of the ultrasound transducer elements (210) and the different component (220) (see, e.g., Para. [0048], lines 8-11, “The wire bonds 225 are electrically conductive and allow electrical communication to be established between the transducer 210 and the ASIC 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraluminal imaging device of Corl by including that the plurality of electrical wires are separate from the first flexible substrate, as disclosed by Rice. One of ordinary skill in the art would have been motivated to make this modification in order to improve see, e.g., Para. [0005] and [0048]).

Regarding Claim 2, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6) wherein a quantity of the plurality of ultrasound transducer elements (ultrasound transducers 210 of the transducer array 602) equals a quantity of the plurality of electrical wires (conductive traces 610 of the flex circuit 606) (see, e.g., Para. [0085], lines 3-4, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210” with Fig. 6, where the conductive traces 610 are shown to be positioned between each of the transducer control circuits 604a and 604b, and between each transducer 210 to the corresponding transducer control circuit 604b, and where each transducer 210 has one corresponding conductive trace 610 that connects the transducer 210 to its respective transducer control circuit 604b, therefore the number of transducers 210 equals the number of conductive traces 610).

Regarding Claim 3, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6) wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) are divided into a plurality of bundles, each of the plurality of bundles comprising multiple electrical wires of the plurality of electrical wires (see, e.g., Fig. 6, where the conductive traces 610 connecting each transducer 210 to the corresponding transducer control circuit 604b are grouped together in bundles, and where each bundle in the figure comprises 7 to 8 conductive traces 610 that all connect to the same transducer control circuit 604b).

Regarding Claim 4, Corl modified by Rice discloses the intraluminal imaging device of Claim 3. Corl further discloses (Figs. 1, 6, 7, and 8a) wherein the plurality of bundles are spaced around a see, e.g., Fig. 7, where the transducers 210 are shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, and Fig. 8a, where the transducer control circuits 604 are also shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, because each transducer 210 is connected to the corresponding transducer control circuit 604 via a conductive trace 610 within one of the bundles, and because the transducers 210 and the transducer control circuits 604 are configured in annular configurations, the plurality of bundles must also be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration).

Regarding Claim 6, Corl modified by Rice discloses the intraluminal imaging device of Claim 4. Corl further discloses (Figs. 1, 6, 7, and 8a) wherein the flexible elongate member further comprises a second lumen (lumen region 710) enclosing at least one of a guide wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged” and Fig. 1, where the guide wire 118 and guide wire exit port 116 are shown to be within the lumen of the elongate member/body of the catheter 102) or a therapeutic device (inflatable balloon portion 122) (see, e.g., Para. [0056], lines 29-32, “the IVUS catheter 102 also includes an inflatable balloon portion 122 near the distal tip. The balloon portion 122 is open to a lumen that travels along the length of the IVUS catheter and ends in an inflation port” and Para. [0115], lines 30-35, “the device 102 includes an inflatable balloon portion 122. As part of a treatment procedure, the device may be positioned adjacent to a stenosis (narrow segment) or an obstructing plaque within the vascular structure 120 and inflated in an attempt to widen the restricted area of the vascular structure 120”), the second lumen (710) positioned between the plurality of bundles within the flexible elongate member (see, e.g., Fig. 7 and Fig. 8a, where the transducers 210 and the transducer control circuits 604 are all shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration with the lumen region 710 in the center of the annular configurations, and where, as described above in the rejection of Claim 4, the plurality of bundles are also configured to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration).

Regarding Claim 7, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1, 6, 7, 8a, and 9) wherein the imaging assembly (scanner assembly 110) further comprises: 
the flexible substrate (flex circuit 606), wherein the plurality of controllers (transducer control circuits 604) are formed on a second portion of the first flexible substrate (a portion of the flex circuit 606 in control region 800) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606” and Para. [0084], lines 1-4, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210. The flex circuit 606 may contain a film layer of a flexible polyimide material”; also see, e.g., Fig. 8a and 9 with Para. [0089], lines 4-8, “the control region 800 contains the transducer control circuits 604 bonded to the flex circuit 606. In some embodiments, the control circuits 604 include contact bumps 802 coupling the control circuit to the traces of the flex circuit 606”), 
conductive traces 610) extend between a first portion of the first flexible substrate and the second portion of the first flexible substrate (see, e.g., Figs. 6 and 9, where the first portion of the first flexible substrate is the portion of the flex circuit 606 in the transducer region 700, and where the second portion of the first flexible substrate is the portion of the flex circuit 606 in the control region 800, and where the conductive traces 610 extend between the transducers 210 in the transducer region 700 and the transducer control circuits 604 in the control region 800, therefore the conductive traces 610 extend between the first and second portions of the flex circuit 606).
Corl discloses that the plurality of ultrasound transducers and the plurality of controllers are formed on the first flexible substrate, wherein the transducers and controllers are formed separately on first and second portions of the first flexible substrate, respectively. However, Corl does not disclose a second flexible substrate different from the first flexible substrate, wherein the plurality of controllers are specifically formed on the second flexible substrate, and wherein the plurality of electrical wires extend specifically between the first and second flexible substrates.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3A) the intraluminal imaging device (IVUS catheter 102), wherein the imaging assembly (transducer assembly 122 within imaging core 112) further comprises: 
the first substrate (micro-substrate 200) (see, e.g., Fig. 2 and Para. [0045-0046], as explained above in the rejection of Claim 1); and 
a second substrate (micro-substrate 201) different from the first substrate (200) (see, e.g., Fig. 2, where the micro-substrate 201 is shown to be a different substrate from the other/first micro-substrate 200), wherein the plurality of controllers (within Application-Specific Integrated Circuit (ASIC) 220) are formed on the second substrate (201) (see, e.g., Figs. 2-3A and Para. [0047], lines 1-6, “The micro-substrate 201 contains micro-electronic circuitry for controlling and interacting with the transducer 210. In the illustrated embodiment, such micro-electronic circuitry is implemented as an Application-Specific Integrated Circuit (ASIC) 220, where the micro-substrate 201 serves as a substrate for the ASIC 220”),
wherein the plurality of electrical wires (wire bonds 225) extend between the first (200) and second (201) substrates (see, e.g., Figs. 2-3A and Para. [0048], lines 1-7, “the substrate 200 including the transducer 210 is electrically and mechanically coupled to the substrate 201 including the ASIC 220 through wire-bonding. In more detail, the opposite distal ends of wire bonds (or bond wires) 225 are attached to bonding pads 230 on the substrate 200 and bonding pads 231 on the substrate 201, respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Corl modified by Rice by including a second flexible substrate different from the first flexible substrate, wherein the plurality of controllers are specifically formed on the second flexible substrate, and wherein the plurality of electrical wires extend specifically between the first and second flexible substrates, as disclosed by Rice. The flexible substrate of Corl, in view of the teaching of the use of separate substrates of Rice, would be modified to comprise of a first and second flexible substrates, wherein the plurality of controllers are formed on the second substrate. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005]).

Regarding Claim 8, Corl modified by Rice discloses the intraluminal imaging device of Claim 7. Corl further discloses (Figs. 1, 6, 7, 8a, and 9) wherein the device further comprises a third portion of the first flexible substrate (a portion of the flex circuit 606 in transition zone 900) positioned between the first portion of the first flexible substrate (a portion of the flex circuit 606 in transducer region 700) and a portion of the flex circuit 606 in control region 800) (see, e.g., Fig. 9, where the transition zone 900 is positioned between the transducer region 700 and the control region 800), wherein the plurality of electrical wires (conductive traces 610) are disposed within the third portion of the first flexible substrate (a portion of the flex circuit 606 in transition zone 900) (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210” and Fig. 6, where the conductive traces 610 are shown extending between the transducers 210 (in the transducer region 700 of Fig. 9) and the transducer control circuits 604b (in the control region 800 of Fig. 9), therefore, the conductive traces 610 on the flex circuit 606 must be positioned within the transition zone 900).
Corl discloses that the plurality of electrical wires are disposed within a third portion of the first flexible substrate, wherein the third portion of the first flexible substrate is positioned between the first and second portions of the first flexible substrate. However, Corl does not disclose that the plurality of electrical wires, which are on the third portion of the first flexible substrate, are formed on a separate member that is positioned between a first substrate and a second substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3A) the intraluminal imaging device (IVUS catheter 102) comprising a member (support substrate 240) positioned between the first substrate (micro-substrate 200) and the second substrate (micro-substrate 201) (see, e.g., Fig. 3A, where the micro-substrate 200 and the micro-substrate 201 have the support substrate 240 positioned between the two substrates 200 and 201), wherein the plurality of electrical wires (wire bonds 225) are disposed within the member (240) (see, e.g., Fig. 3A, where the wire bonds 225 are disposed over the support substrate 240 that is between the micro-substrate 200 and the micro-substrate 201).
see, e.g., Para. [0005]).

Regarding Claim 9, Corl modified by Rice discloses the intraluminal imaging device of Claim 7. Corl further discloses (Figs. 1, 6, 7, 8a, and 9) wherein the first portion of the first flexible substrate (a portion of the flex circuit 606 in transducer region 700) and not the second portion of the first flexible substrate (a portion of the flex circuit 606 in control region 800) is positioned around a support member (see, e.g., Modified Fig. 9 below, where the support member is depicted as the right end-cap of the scanner assembly 110 that is perpendicular to the longitudinal axis, and where the support member is only connected to the transducer region positioned on the distal end, and not connected to the control region 800 or the transition zone 900).
Corl discloses that the first portion of the first flexible substrate is positioned around a support member, and that the second portion of the first flexible member is not positioned around a support member. Corl does not teach of a separate second flexible substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3A) the intraluminal imaging device (IVUS catheter 102) comprising the first flexible substrate (micro-substrate 200) and the second flexible substrate (micro-substrate 201) (see, e.g., Fig. 1-2 and Para. [0045], lines 3-4, “The transducer assembly 122A [within the IVUS catheter 102] includes a micro-component 200 and a micro-component 201”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Corl modified by Rice by including that the first flexible substrate and not the second flexible substrate is positioned around a support member, where the first and second flexible substrates are disclosed by Rice. The flexible substrate of Corl, in view of the teaching of the use of separate substrates of Rice, would be modified to comprise of a first and second flexible substrates, wherein the first flexible substrate is positioned around a support member. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005]).


    PNG
    media_image1.png
    391
    720
    media_image1.png
    Greyscale

Modified Figure 9

Figs. 1, 6, 7, 8a, and 9) wherein the flexible elongate member comprises a central portion and a distal portion (see, e.g., Fig. 1, where the proximal portion of the elongate member/body of the catheter 102 is shown connected to the distal end of connector 114, and where the distal portion of the elongate member/body of the catheter 102 is shown to be the right-most portion of the scanner assembly 110 including the transducers 210, thus creating a central portion of the elongate member/body of the catheter 102 that is in between the distal and proximal portions; also see, e.g., Para. [0056], lines 6-10, “the IVUS catheter 102 includes the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 terminates in a connector 114 at a proximal end of the device 102”), wherein the plurality of ultrasound transducer elements (ultrasound transducers 210) are disposed at the distal portion of the flexible elongate member (see, e.g., Para. [0056], lines 6-7, “the IVUS catheter 102 includes the ultrasound scanner assembly 110 at a distal end of the device 102”; also see, e.g., Para. [0088], lines 1-2, “the transducer region 700 of the scanner contains the transducers 210” and Modified Fig. 9 above, where the transducer region 700 comprising the transducers 210 is shown as the right-most end of the scanner assembly 110, which corresponds to the distal portion of the elongate member/body of the catheter 102), wherein the plurality of controllers (transducer control circuits 604) are disposed at the central portion of the flexible elongate member (see, e.g., Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604”, and Fig. 1 and Modified Fig. 9 above, where the control region 800 of Fig. 9 comprising the transducer control circuits 604 is shown as the left-most end of the scanner assembly 110, which would fall within the central portion of the elongate member/body of the catheter 102 in Fig. 1), and wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) extend between the central portion and the distal portion (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, and Modified Fig. 9 above with Para. [0093], lines 4-5, “the transition zone 900 [comprising the conductive traces 610] is located between the transducer region 700 [comprising the transducers 210, and at the distal end of the scanner assembly 110, which is also the distal portion of the elongate member/body of the catheter 102] and the control region 800 [comprising the transducer control circuits 604, and at the proximal end of the scanner assembly 110, which is within the central portion of the elongate member/body of the catheter 102]”).

Regarding Claim 11, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1, 6, 7, 8a, and 9) wherein the flexible elongate member comprises a proximal portion and a distal portion (see, e.g., Fig. 1 and Modified Fig. 9 above, where the scanner assembly 110 within the elongate member/body of the catheter 102 has a proximal portion shown as the left-most end of the scanner assembly 110, and has a distal portion shown as the right-most end of the scanner assembly 110), wherein the plurality of ultrasound transducer elements (ultrasound transducers 210) are disposed at the distal portion of the flexible elongate member (see, e.g., Para. [0056], lines 6-7, “the IVUS catheter 102 includes the ultrasound scanner assembly 110 at a distal end of the device 102”; also see, e.g., Para. [0088], lines 1-2, “the transducer region 700 of the scanner contains the transducers 210” and Modified Fig. 9 above, where the transducer region 700 is shown as the right-most end/distal end of the scanner assembly 110), wherein the plurality of controllers (transducer control circuits 604) are disposed at the proximal portion of the flexible elongate member (see, e.g., Para. [0011], lines 11-14, “the ultrasound scanner assembly [110] includes: a controller portion including a plurality of transducer control circuits [604], the controller portion disposed adjacent a proximal portion of the ultrasound scanner assembly”; also see, e.g., Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604” and Modified Fig. 9 above, where the control region 800 is shown as the left-most end/proximal end of the scanner assembly 110), and wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) extend between the proximal portion and the distal portion (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, and Modified Fig. 9 above with Para. [0093], lines 4-5, “the transition zone 900 [comprising the conductive traces 610] is located between the transducer region 700 [comprising the transducers 210, and at the distal end of the scanner assembly 110] and the control region 800 [comprising the transducer control circuits 604, and at the proximal end of the scanner assembly 110]”).

Regarding Claim 12, Corl discloses (Figs. 1 and 6-7) a method of assembling an intraluminal imaging device (IVUS catheter 102) (see, e.g., Abstract, Para. [0052-0057], and Para. [0081-0088]), comprising: 
positioning a flexible substrate (flex circuit 606) around a longitudinal axis of a flexible elongate member (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the flex circuit 606 is shown to be within the scanner assembly 110) configured to be inserted into a lumen (vessel 120) within a body of a patient (see, e.g., Fig. 1 and Para. [0056], lines 16-19, “…direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged”), wherein a plurality of ultrasound transducer elements (ultrasound transducers 210 of the transducer array 602 within the scanner assembly 110) are disposed on the flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606” and Para. [0084], lines 1-4, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210. The flex circuit 606 may contain a film layer of a flexible polyimide material”; also see, e.g., Fig. 7 and 9 with Para. [0088], lines 1-4, “the transducer region 700 of the scanner contains the transducers 210, which, as previously disclosed, are attached to the flex circuit 606, and in particular, to the traces of the flex circuit 606”) such that the plurality of ultrasound transducer elements (210) is positioned are around the longitudinal axis (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the ultrasound transducers 210 disposed on the flex circuit 606 are shown to be within the scanner assembly 110);
positioning a plurality of controllers (transducer control circuits 604) around the longitudinal axis of the flexible elongate member (see, e.g., Abstract, lines 6-9, “an intravascular ultrasound (IVUS) device includes… an ultrasound scanner assembly [110] disposed at a distal portion of the flexible elongate member” and Para. [0081], lines 4-6, “The assembly 110 includes… transducer control circuits 604 (including controllers 604a and 604b)”); and 
establishing electrical communication between the plurality of controllers (604) and the plurality of ultrasound transducer elements (210) by extending a plurality of electrical wires (conductive traces 610 of the flex circuit 606) between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Fig. 6 with Para. [0084], lines 1-3, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210” and Para. [0085], lines 3-4, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”).
Corl does not disclose wherein the plurality of electrical wires are separate from the flexible substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3A) a method of assembling an intraluminal imaging device (IVUS catheter 102) (see, e.g., Abstract and Para. [0034]), comprising: establishing electrical communication between the plurality of ultrasound transducer elements (ultrasonic transducer 210) and a different component (Application-Specific Integrated Circuit (ASIC) 220) (see, e.g., Para. [0048], lines 8-11, “The wire bonds 225 are electrically conductive and allow electrical communication to be established between the transducer 210 and the ASIC 220”) by extending a plurality of electrical wires (wire bonds 225) between the plurality of the ultrasound transducer elements (210) and the different component (220) (see, e.g., Figs. 2-3A and Para. [0048], lines 1-7, “the substrate 200 including the transducer 210 is electrically and mechanically coupled to the substrate 201 including the ASIC 220 through wire-bonding. In more detail, the opposite distal ends of wire bonds (or bond wires) 225 are attached to bonding pads 230 on the substrate 200 and bonding pads 231 on the substrate 201, respectively”), wherein the plurality of electrical wires (225) are separate from the substrate (micro-substrate 200) (see, e.g., Fig. 2, where the wire bonds 225 are shown to be separate components from the micro-substrate 200 and only connected to the micro-substrate 200 through bonding pads 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Corl by including that the plurality of electrical wires are separate from the flexible substrate, as disclosed by Rice. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005] and [0048]).

Regarding Claim 13, Corl modified by Rice discloses the method of Claim 12. Corl further discloses (Figs. 1, 6, 7, and 8a) the method further comprising:
coupling a first end of each electrical wire of the plurality of electrical wires (conductive traces 610 of the flex circuit 606) to a first connection pad associated with a controller of the plurality of controllers (transducer control circuits 604) (see, e.g., Para. [0085], lines 3-5, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210 and provide a set of pads for connecting the conductors of cable 112” and Fig. 6, where one end of each conductive trace 610 (specifically the conductive traces 610 between the transducer control circuits 604b and the transducers 210) is coupled to one of the transducer control circuits 604b, and where a connection pad would have to be associated with and placed between the conductive trace 610 and the transducer control circuit 604b; also see, e.g., Fig. 8a and Para. [0089], lines 4-8, “the control region 800 contains the transducer control circuits 604 bonded to the flex circuit 606. In some embodiments, the control circuits 604 include contact bumps 802 coupling the control circuit to the traces of the flex circuit 606”); and 
coupling a second end of each electrical wire of the plurality of electrical wires (610) to a second connection pad associated with a transducer element of the plurality of ultrasound transducer elements (ultrasound transducers 210) (see, e.g., Para. [0085], lines 3-5, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210 and provide a set of pads for connecting the conductors of cable 112” and Fig. 6, where one end of each conductive trace 610 (specifically the conductive traces 610 between the transducer control circuits 604b and the transducers 210) is coupled to one of the transducer control circuits 604b, and the other opposite end of each conductive trace 610 is coupled to one of the transducers 210, and where a connection pad would have to be associated with and placed between the conductive trace 610 and the transducer 210).

Regarding Claim 14, Corl modified by Rice discloses the method of Claim 12. Corl further discloses (Figs. 1 and 6) the method further comprising:
dividing the plurality of electrical wires (conductive traces 610 of the flex circuit 606) into a plurality of bundles, wherein each bundle of the plurality of bundles comprises multiple electrical wires of the plurality of electrical wires (see, e.g., Fig. 6, where the conductive traces 610 connecting each transducer 210 to the corresponding transducer control circuit 604b are grouped together in bundles, and where each bundle in the figure comprises 7 to 8 conductive traces 610 that all connect to the same transducer control circuit 604b), 
wherein the extending the plurality of electrical wires (610) comprises extending the plurality of bundles between the plurality of ultrasound transducer elements (ultrasound transducers 210) and the plurality of controllers (transducer control circuits 604) (see, e.g., Fig. 6 with Para. [0084], lines 1-3, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210” and Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, where the conductive traces 610 connect each transducer 210 to the corresponding transducer control circuit 604b and are grouped together in bundles, as shown in Fig. 6 and as described above).

Regarding Claim 15, Corl modified by Rice discloses the method of Claim 14. Corl further discloses (Figs. 1 and 6) the method further comprising: coupling each bundle of the plurality of bundles to a separate controller of the plurality of the controllers (transducer control circuits 604) (see, e.g., Fig. 6, where the conductive traces 610 connecting each transducer 210 to the corresponding transducer control circuit 604b are grouped together in bundles, and where each bundle in the figure comprises 7 to 8 conductive traces 610 (each connected to its own corresponding transducer 210) that as a group all connect to the same transducer control circuit 604b).

Regarding Claim 16, Corl modified by Rice discloses the method of Claim 14. Corl further discloses (Figs. 1, 6, 7, and 8a) the method further comprising: distributing the plurality of bundles in an annular configuration within the flexible elongate member (see, e.g., Fig. 7, where the transducers 210 are shown to be configured in an annular configuration, and Fig. 8a, where the transducer control circuits 604 are also shown to be configured in an annular configuration, therefore, because each transducer 210 is connected to the corresponding transducer control circuit 604 via a conductive trace 610 within one of the bundles, and because the transducers 210 and the transducer control circuits 604 are configured in annular configurations, the plurality of bundles must also be configured in an annular configuration).

Regarding Claim 20, Corl discloses (Figs. 1 and 6-7) an imaging system (intravascular ultrasound (IVUS) imaging system 100), comprising: 
an intraluminal imaging device (IVUS catheter 102) (see, e.g., Abstract, Para. [0052-0057], and Para. [0081-0088]), comprising: 
a flexible elongate member (see, e.g., Abstract, lines 6-7, “an intravascular ultrasound (IVUS) device includes: a flexible elongate member”; also see, e.g., Fig. 1, Para. [0009-0011], and Claim 1) configured to be inserted into a lumen (vessel 120) within a body of a patient (see, e.g., Fig. 1 and Para. [0056], lines 16-19, “…direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged”), the flexible elongate member comprising a longitudinal axis (also see, e.g., Fig. 1, where the IVUS catheter 102 is shown to have a longitudinally-shaped elongate member as the body of the catheter 120); and
an imaging assembly (scanner assembly 110) coupled to the flexible elongate member (see, e.g., Abstract, lines 6-9, “an intravascular ultrasound (IVUS) device includes… an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member”; also see, e.g., Fig. 1, Para. [0053 and 0056], and Claim 1), the imaging assembly (110) comprising: 
ultrasound transducers 210 of the transducer array 602) (see, e.g., Abstract, lines 7-10, “an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member, the ultrasound scanner assembly including an ultrasound transducer array”; also see, e.g., Fig. 6, Para. [0081-0082], and Claim 1); 
a plurality of controllers (transducer control circuits 604) (see, e.g., Fig. 6 and Para. [0081], lines 4-6, “The assembly 110 includes… transducer control circuits 604 (including controllers 604a and 604b)”; also see, e.g., Claim 17) configured to control the plurality of ultrasound transducer elements (210) (see, e.g., Para. [0082], lines 11-14, “the master controller 604a drives the same number of transducers 210 as the slave controllers 604b or drives a reduced set of transducers 210 as compared to the slave controllers 604b”) to obtain imaging data associated with the lumen (120) (see, e.g., Para. [0003], lines 8-10, “The transducers emit and receive ultrasonic energy in order to create an image of the vessel of interest” and Para. [0083], lines 3-5, “The master controller 604a also receives echo data [from the transducers 210] from slave controllers 604b and retransmits it on the cable 112”); 
a flexible substrate (flex circuit 606) positioned around the longitudinal axis of the flexible elongate member (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the flex circuit 606 is shown to be within the scanner assembly 110), wherein the plurality of ultrasound transducer elements (210) are disposed on the flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606” and Para. [0084], lines 1-4, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210. The flex circuit 606 may contain a film layer of a flexible polyimide material”; also see, e.g., Fig. 7 and 9 with Para. [0088], lines 1-4, “the transducer region 700 of the scanner contains the transducers 210, which, as previously disclosed, are attached to the flex circuit 606, and in particular, to the traces of the flex circuit 606”) such that the plurality of ultrasound transducer elements (210) are positioned around the longitudinal axis (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the ultrasound transducers 210 disposed on the flex circuit 606 are shown to be within the scanner assembly 110); and 
a plurality of electrical wires (conductive traces 610 of the flex circuit 606) positioned on the flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606” and Para. [0085], lines 1-2, “the flex circuit 606 further includes conductive traces 610 formed on the film layer”), extending between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Fig. 6, where the conductive traces 610 are shown to be positioned between each of the transducer control circuits 604a and 604b, and between each transducer 210 to the corresponding transducer control circuit 604b; also see, e.g., Para. [0084], lines 1-3, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210”), and configured to facilitate communication between the plurality of ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Para. [0085], lines 3-4, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”); and 
a computing device (IVUS console or processing system 106) in communication with the intraluminal imaging device (102) (see, e.g., Para. [0054], lines 1-3, “The PIM 104 facilitates communication of signals between the IVUS console 106 and the IVUS catheter 102 to control the operation of the scanner assembly 110”), wherein the computing device (106) is configured to process the imaging data received from the intraluminal imaging device (102) (see, e.g., Para. [0055], lines 1-3, “The IVUS console 106 receives the echo data from the scanner 110 [within the IVUS catheter 102] by way of the PIM 104 and processes the data to create an image of the tissue surrounding the scanner 110”) and to output the processed imaging data to a display (monitor 108) (see, e.g., Para. [0055], lines 4-5, “The console 106 may also display the image on the monitor 108”).
Corl does not disclose wherein the plurality of electrical wires are separate from the flexible substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3A) an imaging system (ultrasound imaging system 100), comprising:
an intraluminal imaging device (IVUS catheter 102) (see, e.g., Fig. 1 and Para. [0037]), comprising:
an imaging assembly (transducer assembly 122 within imaging core 112) (see, e.g., Fig. 1 and Para. [0038-0041]), the imaging assembly (122) comprising: 
a plurality of ultrasound transducer elements (ultrasonic transducer 210) (see, e.g., Fig. 2 and Para. [0045-0046]);
a substrate (micro-substrate 200) (see, e.g., Fig. 2 and Para. [0045-0046]), wherein the plurality of ultrasound transducer elements (210) are disposed on the 200) (see, e.g., Figs. 2-3A and Para. [0046], lines 1-2, “An ultrasonic transducer 210 is formed on the micro-substrate 200”); and
a plurality of electrical wires (wire bonds 225) separate from the substrate (200) (see, e.g., Fig. 2, where the wire bonds 225 are shown to be separate components from the micro-substrate 200 and only connected to the micro-substrate 200 through bonding pads 230), extending between the plurality of the ultrasound transducer elements (210) and a different component (Application-Specific Integrated Circuit (ASIC) 220) (see, e.g., Figs. 2-3A and Para. [0048], lines 1-7, “the substrate 200 including the transducer 210 is electrically and mechanically coupled to the substrate 201 including the ASIC 220 through wire-bonding. In more detail, the opposite distal ends of wire bonds (or bond wires) 225 are attached to bonding pads 230 on the substrate 200 and bonding pads 231 on the substrate 201, respectively”), and configured to facilitate communication between the plurality of the ultrasound transducer elements (210) and the different component (220) (see, e.g., Para. [0048], lines 8-11, “The wire bonds 225 are electrically conductive and allow electrical communication to be established between the transducer 210 and the ASIC 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging system of Corl by including that the plurality of electrical wires are separate from the flexible substrate, as disclosed by Rice. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005] and [0048]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl) in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice), as applied to Claims 4 and 16 above, and further in view of Selmon et al. (US 6,120,516, previously cited by Examiner on 03/30/2021, hereinafter Selmon).

Regarding Claim 5, Corl modified by Rice discloses the intraluminal imaging device of Claim 4. Corl further discloses (Figs. 1, 6, 7, and 8a) wherein the device further comprises a wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged” and Fig. 1, where the guide wire 118 and guide wire exit port 116 are shown to be within the lumen of the elongate member/body of the catheter 102), wherein the wire is positioned between the plurality of bundles within the flexible elongate member (see, e.g., Fig. 7 and Fig. 8a, where the transducers 210 and the transducer control circuits 604 are all shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration with the lumen region 710 in the center of the annular configurations, and where, as described above in the rejection of Claim 4, the plurality of bundles are also configured to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration; then see, e.g., Para. [0088], lines 20-21, “The lumen region 710 inside the ferrule 708 is open to allow the scanner 110 to be advanced over a guide wire”, where the guide wire 118 of Fig. 1 would pass through the lumen region 710 of Fig. 7, therefore, the guide wire 118 within the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration).
specifically a steering wire configured to deflect a distal portion of the flexible elongate member, wherein the steering wire is positioned within the flexible elongate member.
However, in the same field of endeavor of intravascular catheter systems for imaging, Selmon discloses (Figs. 1-3) an intraluminal imaging device (intravascular catheter system 40) (see, e.g., Abstract, Fig. 1, and Col. 7, lines 28-64 and Col. 8, lines 1-31) comprising a steering wire (pulling wire 156 within lumen 56) configured to deflect a distal portion of a flexible elongate member (elongated flexible intravascular catheter shaft 50), wherein the steering wire (156) is positioned within the flexible elongate member (50) (see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3, “In another exemplary, a steering apparatus is disposed within the catheter shaft and includes at least one wire attached at the distal end of the catheter shaft or of a steering shaft disposed in a lumen of the catheter shaft. When the wire is pulled, the distal end of the catheter shaft or steering shaft or both, as the case may be, is urged in the desired direction”; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-9, “Referring again to FIG. 1, there is shown a steering apparatus 150 disposed within the catheter shaft for guiding the working element and imaging member within the artery. Referring now to FIG. 2, the steering apparatus comprises at least one pulling wire 156 disposed in at least one lumen 56 of the catheter shaft. Referring to FIG. 3, the pulling wire has a proximal end 158 manipulable from the proximal end of the catheter shaft and a distal end 160 fixed in the distal end zone 64 of the catheter shaft at some radius from the longitudinal axis thereof, so that, when pulled, the wire urges or bends the distal end of the catheter shaft radially (i.e., deviating from the longitudinal axis of the steering shaft)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the intraluminal imaging device of Corl modified by Rice by including that the device further comprises a steering wire configured to deflect a distal portion of the flexible elongate member, as disclosed by Selmon. One of ordinary skill in the art would have been see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-12; also see, e.g., Col. 9, lines 3-21).

Regarding Claim 17, Corl modified by Rice discloses the method of Claim 16. Corl further discloses (Figs. 1, 6, 7, and 8a) the method further comprising: extending a wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged” and Fig. 1, where the guide wire 118 and guide wire exit port 116 are shown to be within the lumen of the elongate member/body of the catheter 102) within the flexible elongate member between the plurality of bundles (see, e.g., Fig. 7 and Fig. 8a, where the transducers 210 and the transducer control circuits 604 are all shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration with the lumen region 710 in the center of the annular configurations, and where, as described above in the rejection of Claim 4, the plurality of bundles are also configured to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration; then see, e.g., Para. [0088], lines 20-21, “The lumen region 710 inside the ferrule 708 is open to allow the scanner 110 to be advanced over a guide wire”, where the guide wire 118 of Fig. 1 would pass through the lumen region 710 of Fig. 7, therefore, the guide wire 118 within the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration).
Corl modified by Rice does not disclose wherein the method further comprises extending specifically a steering wire configured to deflect a distal portion of the flexible elongate member within the flexible elongate member.
However, in the same field of endeavor of intravascular catheter systems for imaging, Selmon discloses (Figs. 1-3) a method of assembling an intraluminal imaging device (intravascular catheter system 40) (see, e.g., Abstract, Fig. 1, and Col. 7, lines 28-64 and Col. 8, lines 1-31) comprising extending a steering wire (pulling wire 156 within lumen 56) configured to deflect a distal portion of a flexible elongate member (elongated flexible intravascular catheter shaft 50) within the flexible elongate member (50) (see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3, “In another exemplary, a steering apparatus is disposed within the catheter shaft and includes at least one wire attached at the distal end of the catheter shaft or of a steering shaft disposed in a lumen of the catheter shaft. When the wire is pulled, the distal end of the catheter shaft or steering shaft or both, as the case may be, is urged in the desired direction”; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-9, “Referring again to FIG. 1, there is shown a steering apparatus 150 disposed within the catheter shaft for guiding the working element and imaging member within the artery. Referring now to FIG. 2, the steering apparatus comprises at least one pulling wire 156 disposed in at least one lumen 56 of the catheter shaft. Referring to FIG. 3, the pulling wire has a proximal end 158 manipulable from the proximal end of the catheter shaft and a distal end 160 fixed in the distal end zone 64 of the catheter shaft at some radius from the longitudinal axis thereof, so that, when pulled, the wire urges or bends the distal end of the catheter shaft radially (i.e., deviating from the longitudinal axis of the steering shaft)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Corl modified by Rice by including that see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-12; also see, e.g., Col. 9, lines 3-21).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl) in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice), as applied to Claim 14 above, and further in view of Hossack et al. (US 2013/0331706 A1, previously cited by Examiner on 03/30/2021, hereinafter Hossack).

Regarding Claim 18, Corl modified by Rice discloses the method of Claim 14. Corl further discloses (Figs. 1, 6, 7, and 8a) the method further comprising: positioning the plurality of bundles within the flexible elongate member (see, e.g., Fig. 6, where the plurality of bundles comprising the conductive traces 610 that extend between the transducers 210 and the transducer control circuits 604b are shown to be within the scanner assembly 110, and Fig. 1, where the scanner assembly 110 is shown to be within the catheter’s body/elongate member; also see, e.g., Fig. 7, where the transducers 210 are shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, and Fig. 8a, where the transducer control circuits 604 are also shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, because each transducer 210 is connected to the corresponding transducer control circuit 604 via a conductive trace 610 within one of the bundles, and because the transducers 210 and the transducer control circuits 604 are configured in annular configurations, the plurality of bundles must also be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration).
Corl modified by Rice does not disclose wherein the method further comprises positioning the plurality of bundles specifically in a clustered configuration within the flexible elongate member at a first side offset from the longitudinal axis.
However, in the same field of endeavor of intravascular ultrasound imaging, Hossack discloses (Figs. 2-6) a method of assembling an intraluminal imaging device (IVUS catheter system 200) (see, e.g., Abstract and Para. [0033-0042]) comprising positioning the plurality of bundles (leads of the electrical cable 208 within the imaging core 202) (see, e.g., Para. [0033], lines 11-24, “the catheter system 200 includes an imaging core 202. The imaging core 202 includes a flexible drive shaft 204 which may be formed from two or more layers of counter wound stainless steel wires, welded or otherwise secured to a transducer housing 206 such that rotation of the flexible drive shaft 204 imparts rotation to the housing 206. An electrical cable 208 with optional shielding 210 extends through an inner lumen 212 of the flexible drive shaft 204. The cable 208 further extends past the distal end of the drive shaft 204, through an angled neck 214. The leads of the cable 208 are soldered, welded, or otherwise electrically coupled to a transducer subassembly 216. The proximal end of the cable 208 terminates in a series of rings for electrical interface with an interface module through a hub”) in a clustered configuration within the flexible elongate member (flexible elongated sheath 300) at a first side offset from the longitudinal axis (see, e.g., Para. [0040], lines 1-3, “The imaging core 202, including transducer housing 206 and transducer subassembly 216 [and including the electrical cable 208 within the imaging core 202] are inserted into and rotate within the lumen 304” and Fig. 4, where imaging core 202 within the lumen 304 is on one side of the sheath 300 and is offset from the center longitudinal axis of the sheath 300).
see, e.g., Para. [0039-0042]).

Regarding Claim 19, Corl modified by Rice and Hossack discloses the method of Claim 18. Corl further discloses (Figs. 1, 6, 7, and 8a) the method further comprising: extending at least one of a guide wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged”) or a therapeutic device (inflatable balloon portion 122) (see, e.g., Para. [0056], lines 29-32, “the IVUS catheter 102 also includes an inflatable balloon portion 122 near the distal tip. The balloon portion 122 is open to a lumen that travels along the length of the IVUS catheter and ends in an inflation port” and Para. [0115], lines 30-35, “the device 102 includes an inflatable balloon portion 122. As part of a treatment procedure, the device may be positioned adjacent to a stenosis (narrow segment) or an obstructing plaque within the vascular structure 120 and inflated in an attempt to widen the restricted area of the vascular structure 120”) within the flexible elongate member (see, e.g., Fig. 1, where the guide wire 118 and the inflatable balloon portion 122 are both shown to be within the elongate member/body of the catheter device 102).
within the flexible elongate member on a second side opposite the first side.
However, in the same field of endeavor of intravascular ultrasound imaging, Hossack discloses (Figs. 2-6) a method of assembling an intraluminal imaging device (IVUS catheter system 200) (see, e.g., Abstract and Para. [0033-0042]) comprising extending at least one of a guide wire (guide wire 350) (see, e.g., Para. [0042], lines 1-3, “FIG. 6 illustrates the imaging core 202 assembled within the sheath 300, with a guide wire 350 extending from the lumen 308 of the sheath”) or a therapeutic device (see, e.g., Para. [0041], lines 4-6, “The lumen 308 may be sized to receive a guide wire 350 (See FIG. 6) or a wire for conducting a therapeutic procedure”) within the flexible elongate member on a second side opposite the first side (see, e.g., Figs. 4-6, where the imaging core 202 is within the lumen 304 of the sheath 300, as described above in the rejection of Claim 18, and where the guide wire 350 or the wire for therapeutic procedures is within the lumen 308 of the sheath 300, which is on a second opposite side of the sheath 300 compared to the first side of the sheath 300 containing the lumen 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Corl modified by Rice and Hossack by including that the method further comprises extending at least one of a guide wire or a therapeutic device within the flexible elongate member on a second side opposite the first side, as disclosed by Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to assemble the most efficient catheter device when the device comprises both an imaging device and a guide wire/therapeutic device, as recognized by Hossack (see, e.g., Para. [0039-0042]).



Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed 06/30/2021, with respect to the objections to the specification, the claim objections, and the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The objections to the specification (except for one objection to Para. [0048]), the claim objections of Claims 1, 3, 6, 13-14, and 20, and the claim rejections under 35 U.S.C. 112 of Claims 7-9 (as previously set forth in the Non-Final Rejection office action mailed 03/30/2021) have been withdrawn. However, Para. [0048] of the specification and Claims 12 and 20 remain objected to, as stated above.
Applicant’s arguments, see Pages 2-3 of Remarks, filed 06/30/2021, with respect to the rejections of claims 1-4, 6, 10-16, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice).
Regarding Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl), Applicant argues that the reference does not disclose or suggest each and every feature of independent claim 1, specifically the limitations “a first flexible substrate positioned around the longitudinal axis of the flexible elongate member, wherein the plurality of ultrasound transducer elements are disposed on the first flexible substrate such that the plurality of ultrasound transducer elements are positioned around the longitudinal axis” and “a plurality of electrical wires separate from the first flexible substrate, extending between the plurality of the ultrasound transducer elements and the plurality of controllers”. Applicant further stated that Corl does not disclose or suggest each and every feature of amended independent claims 12 and 20 because claims 12 and 20 recite features similar to those recited in claim 1, and that Corl does not disclose or suggest each and every feature of 
Examiner agrees with Applicant’s arguments that Corl does not disclose or suggest each and every feature of amended independent claim 1, however, only to the extent that those limitations not disclosed by Corl, as Applicant argues, were not present in the original Claim 1 rejected with Corl previously by the Examiner. Examiner emphasizes that the newly cited portions of Corl and Rice in the rejection set forth above disclose the newly added limitations to Claim 1. Therefore, due to the amendment of Claim 1, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1) in view of Rice (US 2014/0257107 A1).
Examiner notes that Corl and Rice in combination disclose the new limitations added to Claim 1 in the amendment. Corl discloses a first flexible substrate (flex circuit 606 in Fig. 6) positioned around the longitudinal axis of the flexible elongate member (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the flex circuit 606 is shown to be within the scanner assembly 110), wherein the plurality of ultrasound transducer elements (ultrasound transducers 210 in Fig. 6) are disposed on the first flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, and Para. [0084], lines 1-4; also see, e.g., Fig. 7 and 9 with Para. [0088], lines 1-4) such that the plurality of ultrasound transducer elements (210) are positioned around the longitudinal axis (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the ultrasound transducers 210 disposed on the flex circuit 606 are shown to be within the scanner assembly 110). Corl further discloses a plurality of electrical wires (conductive traces 610 of the flex circuit 606) positioned on the first flexible substrate (606) (see, e.g., Fig. 6 with Para. [0081], lines 4-7, and Para. [0085], lines 1-2) and extending between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (transducer control circuits 604 in Fig. 6) (see, e.g., Fig. 6, where the conductive traces 610 are shown to be positioned between each of the transducer control circuits 604a and 604b, and between each transducer 210 to the corresponding transducer control circuit 604b; also see, e.g., Para. [0084], lines 1-3). Corl does not disclose wherein the plurality of electrical wires are separate from the first flexible substrate. However, Rice discloses wherein the plurality of electrical wires (wire bonds 225 in Fig. 2) are separate from the first substrate (micro-substrate 200 in Fig. 2) (see, e.g., Fig. 2, where the wire bonds 225 are shown to be separate components from the micro-substrate 200 and only connected to the micro-substrate 200 through bonding pads 230). Therefore, Corl in view of Rice discloses each and every feature of amended independent Claims 1, 12, and 20, and further discloses each and every feature of dependent Claims 2-4, 6-11, and 13-16.
It is further noted that due to the amendments of Claims 1 and 12, Claims 5 and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1) in view of Rice (US 2014/0257107 A1), and further in view of Selmon et al. (US 6,120,516, previously cited by Examiner on 03/30/2021, hereinafter Selmon). Further, due to the amendment of Claim 12, Claims 18-19 are now rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1) in view of Rice (US 2014/0257107 A1), and further in view of Hossack et al. (US 2013/0331706 A1, previously cited by Examiner on 03/30/2021, hereinafter Hossack).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793